         Case 1:17-cr-00548-PAC Document 403
                                         402 Filed 06/01/20
                                                   05/31/20 Page 1 of 1




                                                                             May 31, 2020

Re:     United States v. Joshua Adam Schulte
        17 Cr. 548 (PAC)



Dear Judge Crotty,


Having received the government's letter dated May 29, 2010, we ask the Court to extend our
deadline to respond by a week. As Mr. Schulte remains in custody and access to him by phone
requires notice to the MCC, we need the additional time to discus with him the issues raised by
the government. Should the Court grant this request, our response would be due on June 8,
2020.


Thank you for your time and consideration.




                                                    Respectfully submitted,
6/1/2020                                            /s/
The application is granted. Defense                 Edward Zas and Sabrina Shroff
counsel is directed to respond to the               Counsel for Joshua A. Schulte
government's letter of May 29, 2020
by June 8, 2020. In light of the parties'
recent submissions, the June 1, 2020
status conference is adjourned. Using
the previously provided dial in and
access code, the Court will hold the
next status conference via
teleconference on June 24, 2020 at
10:30 AM. Further, defense counsel is
directed to file the response to the
Court's Order (docket 399) by no later
than June 3, 2020. SO ORDERED.
